Harris, J.
The general rule in criminal law in reference to assaults made on a person, and how they may be repelled defensively, is that contained in the charge of Judge Holt to the jury, which tried this indictment, “that whether the stabbing by plaintiff in error amounted to self-defence, depended on the *93nature and violence of the assault made on him.” In this case the plaintiff in error received a blow with the fist of the assailant. As it does not appear by the record that there was great superiority in physical strength on the part of the assailant over that possessed by Floyd, nor it appearing that Floyd was in ill-health 'at the time, nor other circumstance existing at the time which produced relatively great inequality between them for sudden combat, we are not able to find any fact in the case which could justify him in repelling the blow of the fist by the use of his knife. As a general rule, it may safely be asserted that the law will not excuse or justify a man who repels a blow given him with the fist, by stabbing the assailant.
Judgment affirmed.